Kirkpatrick, C J
— We are all of opinion, that this judgment be affirmed. As to the rejecting of the witness, it was a matter of discretion in the court below, which cannot be reviewed by a court of error.
Pennington, J.
— I am perfectly satisfied with the proceedings below- As to the witness, he was under [#] 14 years of age, and prima facie, incompetent. The justice examined him as to his mental capacity, and was not satisfied. How can we say that he did wrong? It is not a subject of review in error.
Judgment affirmed.